Hoyt, J.
(dissenting). — I am compelled to dissent from *91the foregoing opinion. First, as to the information : The majority hold it bad because the property is described as so many head of -“cattle” instead of “neat cattle.” That technical accuracy would authorize such a distinction as is made by the majority of the court, there can be little doubt, but technical accuracy, if ever required to the extent suggested, is made unnecessary by the provisions of our statute, which provide substantially that an information will be sufficient if a man of'common understanding can ascertain therefrom the offense with which he is charged. And this rule applied to the clause of the information under consideration will establish its sufficiency. There is no doubt that the word “cattle” is broad enough when used alone, under some circumstances, to cover other classes of animals than “neat cattle,” but it does not follow that by its use the clause is made uncertain to a man of common understanding. In my opinion, one charged with stealing “cattle” would understand as perfectly the nature of the property which he was charged with having taken as he would if, in the complaint or information, the property had been described as “neat cattle.” To the common understanding the word “cattle” as ordinarily used has no such broad significance as claimed by the majority of the court. When the context shows that in the use of the word reference is had to some particular class of animals, as distinguished from the whole class to which the word might in some cases apply, everybody will understand from such use that it is that class oí animals technically known as neat cattle which is meant, and that thereby it is not intended in any sense to cover horses, or other classes of animals sometimes included in the term “cattle.”
Such a technical construction of words used as is suggested by the majority of the court may have been necessary at one time in order to protect the rights of the accused, but if there ever was such a time it has long since passed. At this time the accused comes into court sure of the assistance of the intelligence of some person trained in the law, and his ability to interpret the words of the charge against him *92should, in justice to himself and the public, be determined in the light of the ability to comprehend not only of himself but also of counsel of whose assistance he is assured by the constitution and laws. I do not see how it could have been possible for the defendant to have been misled or in any way injured by the omission of the word “neat” before “cattle” in the information filed against him, and if he could not have been, then under our statute the information was sufficient.
Upon the merits of the case as it was presented to the jury I have only this to say : The proofs seem to have been fairly presented, and the charge of the court contained no substantial error; from which it follows, under well established general rules, that the verdict rendered should not be disturbed by the appellate court. And I am inclined to the opinion that even if there had been no corroboration whatever of the testimony of the complaining witness, the relations of this court to the verdict would not be changed, and that the judgment and sentence rendered thereon should be affirmed and the verdict sustained by such testimony alone, unless it appeared therefrom that it was unwarranted.
But it is not necessary to go so far as this to sustain the conviction of the accused in the case at bar, since there was proof introduced which substantially corroborated the testimony of the complaining witness. I can find nothing in the record which indicates that the appellant did not have a fair trial, and I find proofs therein which to my mind abundantly support the verdict of the jury.
Scott, J., concurs.